DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Par. 2 recites temperatures of "sixty-seven degrees" in lines 5-6. The specification should be amended to include temperature units. In view of MPEP 608.01, the metric units followed by the equivalent English units should be used. 
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "control electronics" in line 1.  There is insufficient antecedent basis for this limitation in the claim. Examiner notes that claim 13 may have been intended to depend from claim 10.
Claim 20, which depends from claim 10, recites that the device further comprises control electronics.  It is unclear whether the control electronics of claim 10 are different from the control electronics of claim 10.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-7, 10, 12, and 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Check (U.S. 6,018,143 A). Examiner notes that claims 5-6 include Tokens (Tokens, 15 Different Types of Fastenings for Clothes) as evidence of well-known closure alternatives and not as combination for obviousness. 
In regards to claim 1, Check describes a device for warming (Check, Abstract), comprising: a body structure for receiving on a first surface (Check, Fig. 1; col. 2, lines 13-18); at least one flap of the body structure (Check, flap 62 of Fig. 1), the flap folding over in a closed position (Check, Fig. 3; col. 2, lines 41-46), and the flap unfolding in an open position (Check, Figs. 1-2; col. 1, lines 61-63); and an electrical heating element inside the body structure (Check, Fig. 5; col. 3, lines 19-25), the electrical heating element activated to warm on the first surface enclosed by the at least one flap within the body structure (Check, col. 3, lines 1-6).
Neither the instant application nor Check describe specific structures that would limit what kind of contents that can be kept warm. Check, while primarily focused on food items, describes keeping the “contents” of the bag warm rather than any specific item.  Thus, there would be no unexpected result to warm jewelry in the heat thermal bag of Check.  That is, the jewelry would be warmed to a temperature that the heat thermal bag can generate.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use the heat thermal bag of Check to keep jewelry warm.
In regards to claim 2, Check describes the device of claim 1, wherein the body structure has a single flap configuration (Check, Figs. 1-3). Check does not explicitly describe the at least one flap folding the body structure substantially in half in the single flap configuration.  Check provides that an extension of the bottom panel 14 provides a flap 62 which can be folded up over the top panel 12 to close the opening (Check, col. 2, lines 41-43). Thus, while the figures of Check do not depict the flap folding the bag in half, Check does not explicitly limit the size of the flap.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to increase the length of the flap such that when folding the flap folds the bag in half (i.e., the length of the flap is approximately half the total length of the bag). The motivation to do so is to provide an additional layer of insulation to improve heat retention.
In regards to claim 3, Check does not describe wherein the body structure has a dual flap or "flower" configuration with two or more flaps folding over the jewelry and form the body structure into a substantially rectangular shape in the closed position. Check does describe folding the flap to form a structure with a substantially rectangular shape when in the closed position (Check, Figs. 1-3).  However, Check describes a single flap. However, the claims and specification do not provide a reason or motivation for using two or more flaps, or any advantages for two or more flaps.  Accordingly, claim 3 is considered an obvious design choice. The motivation to include two or more flaps can be to allow a user to access the contents from any side.
In regards to claim 4, Check describes the device of claim 1, further comprising at least one closure for the at least one flap (Check, col. 2, lines 41-46).
In regards to claim 5, Check does not describe wherein the at least one closure is magnetic.  However, magnets are a common type of closing mechanism well-known in the art (see Tokens, Clothing Fasteners: The Types, Number 12). Thus, Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Check to use a magnet to hold the flap closed. Mainly, substituting one for the other achieves the predictable results of closing the flap to the rest of the bag. The motivation to do so is to provide a strong fastener that is easy to open.
In regards to claim 6, Check does not describe wherein the at least one closure is a zipper.  However, zippers are a common type of closing mechanism well-known in the art (see Tokens, Clothing Fasteners: The Types, Number 21). Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Check to use a zipper to close the flap. Mainly, substituting one for the other achieves the predictable results of closing the flap to the rest of the bag. The motivation to do so is to provide a fastener that can be implement on a longer piece of fabric and around corners to allow the bag to be opened to a greater extent.
In regards to claim 7, Check describes the device of claim 4, wherein the at least one closure is a hook-and-loop fastener (Check, col. 2, lines 41-46).
In regards to claim 10, Check describes the device of claim 1, further comprising control electronics (Check, col. 3, lines 26-37).
In regards to claim 12, Check describes the device of claim 10, wherein the control electronics maintain the temperature of the heating element within a selected temperature range (Check, col. 3, lines 26-37).
In regards to claim 14, Check describes the device of claim 1, further comprising a soft fabric liner of the body for receiving the jewelry (Check, col. 4, lines 1-8).
In regards to claim 15, Check describes a device for warming (Check, Abstract), comprising: a body structure forming a pouch for receiving the jewelry on a soft surface of the body (Check, Fig. 1l col. 2, lines 13-18; col. 4, lines 1-8); at least one flap of the body structure (Check, flap 62 of Fig. 1), the flap folding over in a closed position of the pouch (Check, Fig. 3; col. 2, lines 41-46), and the flap unfolding in an open position of the pouch; and a heating element inside the body structure (Check, Figs. 1-2; col. 1, lines 61-63), the heating element activated to warm content on the soft surface within the body structure in the closed position (Check, col. 3, lines 1-6); wherein when the pouch in the open position lays substantially flat (Check, Fig. 1 – the sides of the bag, with the bottom panels 12 and 14 in particular, are all flat); and wherein when content is placed within the pouch, the pouch is closed, and the heating element is activated, the content is warmed to a desired temperature (Check, col. 3, lines 1-6).
Neither the instant application nor Check describe specific structures that would limit what kind of contents that can be kept warm. Check, while primarily focused on food items, describes keeping the “contents” of the bag warm rather than any specific item.  Thus, there would be no unexpected result to warm jewelry in the heat thermal bag of Check.  That is, the jewelry would be warmed to a temperature that the heat thermal bag can generate.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use the heat thermal bag of Check to keep jewelry warm.
Claims 16-17 recites similar subject matter as claims 2-3 respectively and are therefore rejected for similar reasons.
Claim 18 recites similar subject matter as claim 4 and is therefore rejected for similar reasons.
In regards to claim 19, Check describes a device for warming (Check, Abstract), comprising: a body structure (Check, Fig. 1); at least one flap of the body structure (Check, flap 62 of Fig. 1), the flap folding over in a closed position to form a pouch (Check, Fig. 3; col. 2, lines 41-46), and the flap unfolding from the jewelry in an open position of the pouch to add and remove content (Check, Figs. 1-2; col. 1, lines 61-63); a heating element inside the body structure (Check, Fig. 5; col. 3, lines 19-25), the heating element activated to warm the content within the pouch (Check, col. 3, lines 19-37); wherein when the pouch in the open position lays substantially flat (Check, Fig. 1 – the sides of the bag, with the bottom panels 12 and 14 in particular, are all flat); and wherein when content is placed within the pouch, the pouch is closed, and the heating element is activated, the content is warmed to a desired temperature (Check, col. 3, lines 1-6).
Neither the instant application nor Check describe specific structures that would limit what kind of contents that can be kept warm. Check, while primarily focused on food items, describes keeping the “contents” of the bag warm rather than any specific item.  Thus, there would be no unexpected result to warm jewelry in the heat thermal bag of Check.  That is, the jewelry would be warmed to a temperature that the heat thermal bag can generate.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to use the heat thermal bag of Check to keep jewelry warm.
Claim(s) 8-9, 11, 13, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Check as applied to claims 1 , 10, and 19 above, and further in view of Sunbeam (Sunbeam, Select-a-Cycle Heating Pad Model: DAT100).
In regards to claim 8, Check does not describe the device of claim 1, further comprising an actuator to power the electrical heating element on and off.  Sunbeam describes a heating pad that includes a controller that allows a user to power the heating pad on and off (Sunbeam, page 1, D. Power/Selection Button).  Both Check and Sunbeam are directed towards heating devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Check in view of Sunbeam to include a controller that allows a user to power the device on and off. The motivation is to improve control over the device.
In regards to claim 9, Check does not describe  wherein the actuator is further configured for selecting among multiple temperature ranges. However, Sunbeam describes a heating pad that includes a controller that allows a user to select a heat setting (Sunbeam, page 1, C. Standard Heat Settings and D. Power/Selection Button).  Both Check and Sunbeam are directed towards heating devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Check in view of Sunbeam to include a controller that allows a user to select different heat settings. The motivation is to improve control over the device and temperature that the contents are warmed to/retained at.
In regards to claim 11, Check does not describe wherein the control electronics are configured with a timer to automatically turn off the electrical heating element after a predetermined time. However, Sunbeam describes a heating pad that automatically turns off after 2 hours of use (Sunbeam, page 2, Auto-Off Feature).  Both Check and Sunbeam are directed towards heating devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Check in view of Sunbeam to include a controller that uses a timer to automatically turn off the heating elements after a preprogrammed amount of time.  The motivation to do so is provide a safety mechanism to protect the user, the contents, and the device.
In regards to claim 13, Check does not describe wherein the control electronics have a display to indicate a temperature range.   However, Sunbeam describes a heating pad that includes preprogrammed settings that includes a display that indicates temperature settings (Sunbeam, page 1, A. Heat Intensity Meter).  Both Check and Sunbeam are directed towards heating devices.  Accordingly, it would have been obvious to one of ordinary skill in the art at the time of filing of the claimed invention to modify Check in view of Sunbeam to include a controller with a display that indicates temperature settings.  The motivation to do so is to provide the user with relevant information about the device to improve the user interface.
Claim 20 recites similar subject matter as claims 10-13 and is therefore rejected for similar reasons.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. U.S. 6,006,136 A describes an electric heating pad with multiple heat settings. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN M BADALAMENTI whose telephone number is (571)272-4149. The examiner can normally be reached Monday - Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joel Attey can be reached on (571)272-7936. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BRYAN M BADALAMENTI
Examiner
Art Unit 3761



/BRYAN M BADALAMENTI/Examiner, Art Unit 3761

/DANA ROSS/Supervisory Patent Examiner, Art Unit 3761